DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-9, 11-16, 20-23, 27 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous rejections of the claims relied upon an interpretation of the Park reference that the entrance guide 143 and exit guide 147 were the same elements as the input section 143 and output section 147, respectively, of the ion channel (143/145/147) of the ion mobility analyzer 152. The amendments to the claims have overcome this rejection since an input section 143 would not be distinct from an entrance guide 143, and, similarly, an output section 147 would not be distinct from an exit guide 147. However, claim 1 recites “an entrance guide” and “an exit guide”. These generic structures are not required to be any specific type of ion-guiding optical element(s) and therefore any structure which performs the claimed functional definitions of these structures anticipates these structures. 
As described in detail below, Park includes a capillary 34 that is distinct from the ion mobility analyzer 152 (as illustrated in figure 5), is coupled to the input section 143 of the channel (143/145/17), and the capillary 34 is configured to guide ions to the ion channel (since ions flow from the capillary 34 into analyzer 152 [0059]). Therefore, 
For these reasons, new grounds of rejection are made under the Park reference, where the entrance guide is capillary 34, and the exit guide is second ion funnel 191.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 has been amended to recite “an entrance guide, distinct form the ion mobility analyzer…”. It is believed that this is a typographical error and that the word “form” is intended to be “from”.  Appropriate correction is required.
Claims 3, 5-9, 11-16, 20-23, 27, and 28 inherit the limitations of independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 11, 12, 13, 14, 15, 16, 20, 21, 22, 23, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park U.S. PGPUB No. 2011/0121170.

Regarding claim 1, Park discloses an ion mobility spectrometer (“Analyte ions entrained in a carrier gas are analyzed by parallel flow ion mobility spectrometry” [Abstract]) comprising: an ion mobility analyzer 152, the analyzer having: a body 143/145/147 defining an ion channel extending therethrough (as illustrated in figure 4B), the ion channel being continuous (as illustrated in figure 4B), the ion channel having a diameter that varies monotonically along the ion channel (as illustrated in figure 4B: “The aperture diameter in the preferred embodiment is a linear function of the segmented electrode's position in focusing sections 143 and 147” [0054]), the ion channel having an input section 143 and an output section 147; electrodes 101-136 set in the body, along the ion channel and around the ion channel (as illustrated in figure 4B), the electrodes being arranged to receive an adjustable DC electrical signal (“After trapping ions, the strength of the axial DC field is gradually reduced so that the velocity of the ions relative to the gas is reduced and ions of successively higher mobilities exit the analyzer” [0078]) and an adjustable time-varying electrical signal (“an RF field that confines the ions radially about axis 153” [0078]), the adjustable DC electrical signal to generate an electric field along the ion channel ([0078]), the time-varying electrical signal to generate a confining field to confine ions in the ion channel along a central portion of the ion channel ([0078]), the central portion extending parallel to the ion channel (as illustrated in figure 4B); an entrance guide 34, distinct from the ion mobility 

Regarding claim 3, Park illustrates in figure 4B that the electrodes 101-136 protrude into the ion channel (if it is considered that the “ion channel” includes the portion between adjacent electrodes), or the electrodes are flush with the ion channel (if the “ion channel” is considered to include only the region beginning at the ends of each electrode).

Regarding claim 5, Park discloses an ion channel (with respect to figure 2) where the diameter of the ion channel decreases continuously from the input section to the output section.



Regarding claim 11, Park illustrates in figure 4B that the ion channel includes a plurality of segments 101-136 each having a respective constant diameter different from the diameter of the other segments of the plurality of segments. 

Regarding claim 12, Park illustrated in figure 4B that the ion channel includes one or more than one transition section 107/104, each segment of the plurality of segments 103 is spaced apart from another segment 108 of the plurality of segments by a respective one of the one or more than one transition section 107/104 and each transition section of the one or more than one transition section has a length parallel to the ion channel (as illustrated in figure 4B) and a diameter that varies along the length of respective transition section (since, as depicted in the annotated copy of figure 4B, below, the transition section includes multiple electrodes and therefore has a varying diameter).

    PNG
    media_image1.png
    758
    682
    media_image1.png
    Greyscale


Regarding claim 13, Park illustrated in figure 4B that the ion channel includes one or more than one transition section 107/104, each segment of the plurality of segments 103 is spaced apart from another segment 108 of the plurality of segments by a respective one of the one or more than one transition section 107/104 and each transition section of the one or more than one transition section has a length parallel to the ion channel (as illustrated in figure 4B) and a diameter that varies along the length 

Regarding claim 14, Park illustrates in figure 4B that the electrodes 101-136 are perpendicular to the ion channel and are radially aligned with the ion channel.

Regarding claim 15, Park illustrates in figure 4B that the electrodes 101-136 comprise groups of electrodes, each group of electrodes being in a respective plane that is perpendicular to the ion channel (figure 4A illustrates that each electrode in figure 4B is segmented into four electrodes), each group of electrodes being spaced apart from the other groups of electrodes along the ion channel (as illustrated in figure 4B).

Regarding claim 16, Park illustrates in figure 4A that each group of electrodes consists of an even number (four) electrodes (the electrode segments A, B, C, and D in figure 4A).

Regarding claim 20, Park discloses that the time-varying electrical signal is an RF electrical signal (“an RF field that confines the ions radially about axis 153” [0078]).

Regarding claim 21, Park discloses that the RF electrical signal is a multipole RF signal (“In the ion mobility section, the action of an RF quadrupolar field, the movement of the carrier gas and axial DC field, separates the ions on the basis of their mobilities” [Abstract]).

Regarding claim 22, Park discloses that the entrance guide 34 is configured to receive a flowing carrier gas and to provide the flowing carrier gas to the ion channel (“Once the transmitted ions exit the end 34 of the capillary into first chamber 171, extended ion funnel 152, residing in first chamber 171, accepts the transmitted ions, while much of the gas introduced via the capillary is pumped away via pumping port 181 to maintain a desired pressure therein” [0059]); and the monotonically varying diameter of the ion channel is configured to vary a speed of the flowing carrier gas as the flowing carrier gas traverses the ion channel (“a variable opening at the exit end of the extended funnel allows the flow velocity of gas through the analysis section to be varied” [0031] – additionally, the increasing diameter of the channel necessarily results in a increasing gas velocity as gas contracts to fill successively smaller diameter sections).

Regarding claim 23, Park discloses a source of carrier gas providing the flowing carrier gas (Park discloses that a carrier gas is present in the ion guide [Abstract] and therefore necessarily includes a generic carrier gas source).

Regarding claim 27, Park discloses that the body is made of electrically insulating material (“segmented electrode 101 includes ring-shaped electrically insulating support 154 having aperture 169 through which ions may pass” [0017]).

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park U.S. PGPUB No. 2011/0121170 in view of Hoyes et al. U.S. PGPUB No. 2016/0126083.

Regarding claim 7, Park discloses the claimed invention except that while Park illustrates, in figures 2 and 4, embodiments wherein the diameter of the ion channel decreases from an input section to an output section, and Park teaches that “The aperture diameter in the preferred embodiment is a linear function of the segmented electrode's position” [0054] and that “in alternate embodiments this function may be 
Hoyes discloses an ion mobility spectrometer (“The second aspect of the present invention also provides a[n]… ion mobility spectrometer comprising a device as described above” [0067]) having an ion channel formed between electrodes (“A device for manipulating charged particles using an axial electric field as they travel along a longitudinal axis of the device is disclosed” [Abstract]) having a diameter that decreases from an entrance to an exit of the ion channel (as illustrated in figure 8), wherein the diameter of the ion channel decreases quadratically (as illustrated by the electrodes 8 in figure 8).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Park with the quadratically-shaped ion channel of Hoyes in order to deliver an ion channel having a shape optimized for delivering electric fields which provide a desired amount of focusing to ions passing through the channel formed between the electrodes.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park U.S. PGPUB No. 2011/0121170 in view of Williams U.S. PGPUB No. 2016/0181080.

Regarding claim 8, Park discloses the claimed invention except that there is no explicit disclosure that the diameter of the ion channel decreases continuously from the output section to the input section.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Park with the diverging ion guide of Williams in order to deliver an ion channel having a shape optimized for delivering electric fields which provide a desired amount of focusing to ions passing through the channel formed between the electrodes.

Regarding claim 9, Park discloses the claimed invention except that there is no explicit disclosure that the diameter of the ion channel decreases continuously from the output section to the input section.
Williams discloses an ion guide (“An ion guide generates a multipole radio frequency (RF) field to radially confine ions to an ion beam along a guide axis as the ions are transmitted through the ion guide” [Abstract]) for ion mobility spectrometry (“The present invention relates to ion guides… such as may be utilized in, for example, spectrometers such as… ion mobility spectrometers” [0001]) wherein the diameter of an 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Park with the diverging ion guide of Williams in order to deliver an ion channel having a shape optimized for delivering electric fields which provide a desired amount of focusing to ions passing through the channel formed between the electrodes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASON L MCCORMACK/Examiner, Art Unit 2881